HIGGINS, Justice.
The defendant by brief and by oral argument, presents two questions for review: (1) Was the in-court identification of the defendant by the prosecuting witness tainted and rendered inadmissible by the prior identification while the defendant was in custody of the officers and without counsel? and (2) Was the evidence sufficient to survive the motion to dismiss and to sustain the guilty verdict ? Neither question is a stranger to this Court.
The victim, Marcella Stroud, age 9, did not at first report the assault. Shortly after its commission her aunt and her mother discovered the evidence of assault, made inquiry, and were told a boy was responsible. When questioned further as to his identity, she admitted a man about forty years old dragged her from the street into a vacant house where he committed the act of rape. She did not at first make a truthful statement for fear of the defendant’s threat to kill her. However, on further inquiry she gave her mother a detailed description of her *299assailant and repeated the description to the police. She described her assailant as about forty years old with sideburns, a thin moustache and Afro-hairdo with two cross parts in the hair. He was wearing a green shirt and carried a knife which he opened and threatened to kill her. Although the defendant and the victim lived within the same section of Winston-Salem, neither knew the other.
Acting on the victim’s description and other information developed by inquiry, the officers interrogated the defendant telling him he was suspected of having “messed with a little kid.” He was given due warning of his rights and signed a written waiver of counsel and consented to the interrogation.
At the trial when the victim was asked to identify her assailant the defendant objected and requested a hearing in the absence of the jury. The evidence developed on the voir dire fully sustained the findings of fact made by the court and supported the court’s conclusion, “ . . ; (T)he evidence is clear and convincing that the in-court identification of the defendant by Marcella Stroud is of independent origin based on observations made at the scene of the rape alleged in this case, and that the in-court identification of the defendant by Marcella Stroud isn’t tainted by any other factors that were so impressively suggestive so as to give rise to a substantial likelihood of . . . misidentification; and that the defendant knowingly, understanding^, voluntarily, and intelligently waived his constitutional right to have an attorney present before . . . being viewed by others, including Marcella Stroud . . . . ” The defendant did not offer any evidence on the voir dire, hence the evidence was not in conflict.
The trial court’s findings are amply supported by that evidence, hence binding on the courts. State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561; State v. Cooke, 278 N.C. 288, 179 S.E. 2d 365; State v. Barnes, 264 N.C. 517, 142 S.E. 2d 344. The objection to Marcella’s in-court identification of the defendant was properly overruled. State v. McNeil, 277 N.C. 162, 176 S.E. 2d 732; State v. Childs, 269 N.C. 307, 152 S.E. 2d 453; State v. Gray, 268 N.C. 69, 150 S.E. 2d 1; Stovall v. Denno, 388 U.S. 293, 18 L.Ed. 2d 1199.
The State’s evidence of guilt and the defendant’s denial raised issues of fact to be decided by the jury. State v. McKnight, *300279 N.C. 148, 181 S.E. 2d 415; State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755; State v. Davis, 246 N.C. 73, 97 S.E. 2d 444; State v. Stephens, 244 N.C. 380, 93 S.E. 2d 431.
The State having offered substantial evidence of every material element of the crime charged in the indictment, the jury finding of guilt is conclusive. In the trial, verdict, and judgment we find
No error.